Order unanimously affirmed, without costs. Memorandum: Our affirmance of Family Court should not be construed as approval of joint custody of the child in both parents with physical custody of the child to the mother for six months and the father for six months without reciprocal visitation rights. Inasmuch as this temporary order pertains to a four- and one-half-year-old child of separated parents and is limited in duration until the child enters school and subject to change by Family Court which has retained jurisdiction and control, we see no reason to disburb the court’s determination. (Appeal from order of *779Cayuga County Family Court, Corning, J. — custody.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.